[Corinthian Colleges, Inc. Letterhead]

     , 2005

[Director Name]

Re: Amendment of Underwater Options

On August 30, 2005, the Compensation Committee of our Board of Directors amended
certain stock options that have been granted to you by Corinthian Colleges, Inc.
(the “Company”) to extend the period that you have to exercise the options
should you cease to provide services to the Company. The amendment is described
in the following paragraph and is applicable with respect to any and all stock
options granted to you under the Company’s 1998 Performance Award Plan and 2003
Performance Award Plan (individually, a “Plan” and collectively, the “Plans”) on
or before August 30, 2005, to the extent such options remained outstanding and
unexercised as of that date, but only to the extent that the per-share exercise
price of such stock options is equal to or greater than $12.75 (your “Underwater
Options”).

If you cease to be employed by or cease to provide services to the Company or
one of its Subsidiaries (as defined in the applicable Performance Award Plan)
(regardless of the reason for such termination of employment or cessation of
service), the following rules shall apply (the last day that you are employed by
or provide services to the Company or a Subsidiary is referred to as your
“Severance Date”):



  (a)   you will have until the date that is 3 years after your Severance Date
to exercise your Underwater Options (or portion thereof) to the extent they are
vested on the Severance Date (after giving effect to any acceleration of vesting
thereof pursuant to the applicable Plan or the award agreements evidencing your
Underwater Options);



  (b)   your Underwater Options, to the extent not vested on the Severance Date
(after giving effect to any acceleration of vesting thereof pursuant to the
applicable Plan or the award agreements evidencing your Underwater Options),
shall terminate on the Severance Date; and



  (c)   your Underwater Options, to the extent exercisable for the 3-year period
following the Severance Date and not exercised during such period, shall
terminate at the close of business on the last day of the 3-year period.

In each case, however, your Underwater Options remain subject to earlier
termination on the expiration of the maximum term of such stock options as set
forth in the applicable award agreement evidencing such options, or as otherwise
provided in the applicable Plan.

This letter confirms that the termination of service/employment rules applicable
to your Underwater Options have been amended as described above. Please call
[Name, Title] if you have any questions regarding this amendment.

Sincerely,

[Name]

[Title]

